Case 1:18-cv-00465-LEK-WRP Document 46 Filed 03/08/19 Page 1 of 1                  PageID #: 819

                                        MINUTES



   CASE NUMBER:            CIVIL NO. 18-00465LEK-RLP
   CASE NAME:              Hawai`i Disability Rights Center vs. Christina Kishimoto and
                           Pankaj Bhanot
   ATTYS FOR PLA:          Kristin L. Holland
                           Maile Osika
   ATTYS FOR DEFT:         Ryan M. Akamine
                           Skyler G. Cruz
   INTERPRETER:


         JUDGE:      Leslie E. Kobayashi           REPORTER:         Debi Read

         DATE:       03/08/2019                    TIME:             10:30-10:55


  COURT ACTION: EP: Status Conference held.

  Parties updated the Court regarding pending discovery disputes re: privilege log, etc.
  Discovery Dispute is regarding general discovery.

  [8] Plaintiff’s Motion for Preliminary Injunction is Denied Without Prejudice to re-filing.

  Evidence in support of imminent, irreparable harm and a concentrated, specific course of
  evidence in support of preliminary injunction to be included in an updated motion.
  Then the Court will consider the Motion for Preliminary Injunction.

  Otherwise issues will be addressed in the Non Jury Trial.

  Submitted by: Warren N. Nakamura, Courtroom Manager
